Citation Nr: 0822316	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  05-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service for osteochondral injury, left foot 
with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to 
September 1984 and January 2003 to March 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

In March 2008 the veteran testified at a hearing before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of the hearing testimony is in the 
claims file.


FINDING OF FACT

The veteran has osteochondral injury, left foot with 
degenerative changes, due to injury during service.


CONCLUSION OF LAW

The veteran's osteochondral injury, left foot with 
degenerative changes, was incurred as a result of his active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and analysis 

The veteran contends that service connection is warranted for 
his left foot disability because it is related to injuries he 
suffered at Fort Bragg in the early 1990s and during service 
in Iraq in 2003.  At a March 2008 hearing, the veteran 
testified that the first time he ever hurt his ankle was when 
he was on active duty for training at Fort Bragg, North 
Carolina.  The veteran and other soldiers were recovering 
cable at that time.  The veteran was in the back of a truck 
when the truck drove into a trench.  The four hundred pound 
reel unit they were using came towards the other side of the 
truck quickly and as the veteran tried to get out of its way; 
his left foot got caught by the top of the reel unit and the 
steel rail against the back of the truck.  His ankle swelled 
up about two hours later and the veteran went to a clinic at 
the time.  The veteran testified his ankle was injured again 
while serving in Iraq.  He was a convoy commander and when he 
went to the front of the truck he stepped into a hole, went 
to the ground, and heard a pop.  The veteran then went to a 
clinic in Kuwait where he was examined and treated for this 
injury.  

The veteran submitted statements from two fellow soldiers 
that were with him that corroborate the incident where the 
veteran injured his ankle during active duty for training at 
Fort Bragg.  In addition, the veteran's wife submitted a 
statement saying that she remembers the veteran returning 
from annual training with an injured ankle/foot that was 
swollen and badly bruised.  

The Board notes that a complete set of the veteran's service 
treatment records are not available for review, including any 
from the veteran's claimed initial injury of his left foot.  
The Board is mindful that, in a case such as this, where 
complete service treatment records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  While it is unfortunate that the veteran's complete 
service treatment records are unavailable, the appeal must be 
decided on the evidence of record and, where possible, the 
Board's analysis has been undertaken with this heightened 
duty in mind.

The service treatment records that are available demonstrate 
injury of the left foot/ankle during the course of his 
service.  Treatment records dated from October 2003 note that 
the veteran was evaluated for twisting his ankle when it got 
caught in steps while exiting a truck.  Examination at that 
time noted tenderness of the left later ankle with no 
swelling or ecchymosis with doirsflexion and plantar flexion 
intact.  The next day the examination note indicated full 
range of motion with no edema or ecchymosis.  The veteran was 
referred to orthopedics for continued complaint of pain.  The 
orthopedic examination indicates the veteran reported 
sustaining a significant crush injury approximately 10 years 
previously at Fort Bragg.  The veteran reported that the pain 
has gotten worse since then.  Examination noted diminished 
flexion and inversion/eversion of the ankle.  An x-ray 
revealed degenerative joint disease of the fibular /talar 
joint. 

The Board finds the statements the veteran made in 2003 to 
the service medical personnel regarding his previous 
ankle/foot injury at Fort Bragg to be significant to the 
veteran's current claim.  The service treatment records are 
highly probative, as they were generated with the specific 
purpose of ascertaining whether the veteran was physically 
suitable for military service; the purpose is akin to medical 
records indicative of diagnoses and treatment, which enjoy a 
recognized high probative value in the law.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

A June 2004 private MRI report indicated abnormal 
heterogeneous signal in the superior lateral aspect of the 
talus trochlea consistent with osteochondral injury.  No 
significant bone adema was identified and no significant 
effusion or subcutaneous edema was noted.  

A July 2004 private treatment report gives an assessment of 
osteochondritis dessicans left ankle with early arthritis.  
An MRI was reviewed, which showed a large area of 
osteochondritis dessicans involving the superolateral talar 
dome, without acute changes.  

There is competent medical evidence relating the veteran's 
present disability with service.  The August 2004 VA 
examination report records that the veteran's left foot was 
injured when he stepped in a hole.  It was originally thought 
to be fractured and then later thought to be bruised to the 
bone.  The veteran has had an MRI which showed some mild 
changes, diagnosed as osteochondral injury.  The veteran was 
reported to be wearing a left walking foot cast.  He was able 
to walk across the room normally without the cast, but felt 
tightness in the left ankle and foot when doing a knee bend.  
The examiner's diagnosis was osteochondral injury to the 
lateral aspect of the talus trochlea, further explained as 
osteochondral injury to the left foot, with mild degenerative 
changes.  The medical evidence and service records suggest 
that the veteran has a veteran's osteochondral injury, left 
foot with degenerative changes, as a result of events during 
service.  There is no medical evidence to the contrary, 
indicating that the veteran's osteochondral injury is not 
related to service.  Therefore, the Board finds that the 
evidence regarding the veteran's osteochondral injury, left 
foot with degenerative changes is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, service connection for osteochondral injury, left 
foot with degenerative changes is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

Service connection for osteochondral injury, left foot with 
degenerative changes is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


